I concur in the judgment, but in addition to what is said in the opinion prepared by Justice Kerrigan concerning the regularity of the sale of the property in suit by the state to the defendant, I am of the opinion that plaintiff is in no position to attack the title or possession of defendant, who is in possession claiming title under the sale by the state and the deed thereunder. By the deed to the state, under the sale for unpaid taxes, the plaintiff was divested of all title to the property in suit. "Such deed conveys to the state the absolute title to the property described therein. . . ." (Pol. Code, sec. 3787.) Her only right was a right to redeem or repurchase from the state, by complying with the provisions of section 3817, Political Code. This she has not done or offered to do. The owner of real property sold and conveyed to the state for unpaid taxes has no title thereto until he has redeemed under the provisions of section 3817, Political Code. Such redemption is in effect a repurchase. Not only is it expressly provided by section 3787 that the deed to the state conveys the absolute title to the state, but it is provided by section 3817 that the recordation of the controller's receipt for the redemption money shall have the effect of a reconveyance of the interest conveyed by the deed to the state. It is thus clear that the delinquent property owner has no title intermediate the sale and deed to the state, and the redemption from the state. Having neither redeemed nor offered to redeem under the provisions of section 3817, Political Code, plaintiff is in no position to attack either the possession or title of defendant, claiming under the sale by the state and the deed thereunder.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on July 14, 1910. *Page 435